Title: To James Madison from James P. Watson, 4 December 1804 (Abstract)
From: Watson, James P.
To: Madison, James


4 December 1804, New York. “I have taken the fredom of forwarding the inclos’d letter in my bhalf for the appointment before appleyd. Should the presidant of the U. S. confer on me that Office my outmest endevers Shall be used for gaving Satisfaction, I make free to gave you what information comes in my enqueries respecting ower commerce with St. Domingo. I fiend the generall oppinion of the best informed Caps. leatley from the Cap. and Pt a Prince is that the Blackes will take an advantage of ower unarmed merchant Vessels and detain the Cargos except Some arrengment could be made with the Emperor of Hetie by goverment having a confidantiale person in the Islland this wold be attended (provided the french govirmint wold not take umbrage) with intrest for our commerce, the general careter of those Black chefis is bad and if the idea Stricks them that the U. S. is to brake off from trading with them thay may Stop all the Vessels in their ports as this is the present oppinion of those in that trade I hope you will excuse my forwardnes in gaving it withowt being asked. The black[s] has 12 Schooners from 6. to 16 Guns equ[i]ped and Cruze abowt the Islland and are fitting Some more Small Cruzers they have a great many renegadois of all nations in them in my way from Washington I enqu[i]red at Baltmore but found non arming at Philadelphia 3 Ships was rdy but I presume thay are Stopd there is none that I have Seen in this port the merchants are afrid and dicline Shiping to St. Domingo for the presant.” Adds in a postscript: “From good authority I understand the Cunectuech armed Ship will Sail again for St. Domingo in a few days.”
